   Case 4:20-cv-00043-RSB-CLR Document 34 Filed 11/04/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ORAFOL AMERICAS INC.; and ORAFOL
 EUROPE GMBH,

                Plaintiffs,                               CIVIL ACTION NO.: 4:20-cv-43

        v.

 TROY D. YOUNG, individually; and VINYL
 FANATIC LLC,

                Defendants.

                                          ORDER

       The Court has been advised by the parties that all claims and counterclaims in the above-

captioned case have settled. (Doc. 33.) Therefore, the Court DIRECTS the Clerk of Court to

ADMINISTRATIVELY CLOSE this action. See Heape v. Flanagan, No. 6:07-CV-12, 2008

WL 2439736 (S.D. Ga. June 9, 2008).

       Within forty-five (45) days of the date this Order is entered, the parties may present a

dismissal judgment, pursuant to Federal Rule of Civil Procedure 41(a)(2), incorporating the terms

of the parties’ settlement, so the Court may retain jurisdiction to enforce the agreement. If the

parties fail to file a dismissal judgment as described above, the Court will dismiss the case with

prejudice. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381–82 (1994).

       SO ORDERED, this 4th day of November, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
